17-2377
    Islam v. Barr
                                                                                   BIA
                                                                            Schoppert, IJ
                                                                           A205 306 078
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 23rd day of July, two thousand nineteen.

    PRESENT:
             BARRINGTON D. PARKER,
             RICHARD C. WESLEY,
             DEBRA ANN LIVINGSTON,
                  Circuit Judges.
    _____________________________________

    SAIFUL ISLAM,
             Petitioner,

                    v.                                           17-2377
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Salim Sheikh, New York, NY.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; Linda S.
                                      Wernery, Assistant Director;
                                      Gregory M. Kelch, Trial Attorney,
                                      Office of Immigration Litigation,
                                      United States Department of
                                      Justice, Washington, DC.
      UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

      Petitioner Saiful Islam (“Islam”), a native and citizen

of Bangladesh, seeks review of a July 10, 2017 decision of

the   BIA   affirming      a    November    30,    2016   decision   of   an

Immigration Judge (“IJ”) denying Islam’s application for

asylum,     withholding        of    removal,     and   relief   under    the

Convention Against Torture (“CAT”).               In re Saiful Islam, No.

A 205 306 078 (B.I.A. July 10, 2017), aff’g No. A 205 306 078

(Immig. Ct. N.Y. City Nov. 30, 2016).              We assume the parties’

familiarity with the underlying facts and procedural history

in this case.

      Under the circumstances of this case, we have reviewed

both the BIA’s and IJ’s decisions.                  See Yun-Zui Guan v.

Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).                 The applicable

standards    of   review       are   well-established.       See   8 U.S.C.

§ 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

(2d Cir. 2018).



                                        2
       The governing REAL ID Act credibility standard provides

as follows:

       Considering the totality of the circumstances, and
       all relevant factors, a trier of fact may base a
       credibility determination on . . . the consistency
       between the applicant’s or witness’s written and
       oral statements . . . , the internal consistency of
       each such statement, the consistency of such
       statements with other evidence of record . . . , and
       any    inaccuracies   or    falsehoods    in    such
       statements, . . . or any other relevant factor.

8 U.S.C. § 1158(b)(1)(B)(iii).        “We defer . . . to an IJ’s

credibility determination unless . . . it is plain that no

reasonable fact-finder could make such an adverse credibility

ruling.”    Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

2008); accord Hong Fei Gao, 891 F.3d at 76.       Here, we conclude

that    substantial   evidence   supports   the   agency’s   adverse

credibility determination.

       As an initial matter, the agency did not err in relying

on the credible fear interview when assessing credibility

because the interview record “display[ed] the hallmarks of

reliability.”     Ming Zhang v. Holder, 585 F.3d 715, 725 (2d

Cir. 2009).    Although Islam argues that any inconsistency was

probably due to the coercive nature of the interview, the

record does not reflect that he was reluctant to reveal

                                  3
information.    And his argument that the BIA failed to address

the reliability of the interview record is belied by the BIA’s

statement    agreeing   with    the     IJ’s   conclusion    that   the

interview    notes   were   reliable.     Accordingly,      the   agency

reasonably relied on several inconsistencies between Islam’s

statements at the credible fear interview and his hearing

testimony.     See 8 U.S.C. § 1158(b)(1)(B)(iii).

    First, Islam’s testimony and interview statements were

inconsistent regarding whether Islam was arrested and harmed

by the police in November 2011.          The IJ was not required to

credit Islam’s explanation for the inconsistency that he

thought the interviewer was asking about arrests on his way

to the United States because the questions were not asked in

the context of a discussion about Islam’s journey to the

United States; moreover, when asked to identify the next

incident of harm after July 2011, Islam skipped over the

alleged November 2011 arrest to a January 2012 incident.            See

Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

petitioner must do more than offer a plausible explanation

for his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be compelled

                                  4
to    credit   his   testimony.”     (internal   quotation       marks   and

citations omitted)).

      Second, Islam’s testimony that he went to police at the

end of 2011 to file a complaint was inconsistent with the

credible fear interview, where he stated that he did not

report threats to the police.           Although Islam argues that the

interviewer asked only whether he reported a January 2012

threat to the police, as opposed to threats in 2011, the

interviewer      asked     several   questions   about    whether    Islam

contacted the police after threats in 2011 and 2012, as well

as why he did not report the threats to the police.

      Third, Islam gave materially different descriptions of

his    work    for   the   Bangladesh     Nationalist    Party    (“BNP”),

stating at the interview that he merely attended events, but

magnifying his role at the hearing by testifying that he was

the    organizing        secretary    and    organized     the     events.

Ramsameachire v. Ashcroft, 357 F.3d 169, 180-81 (2d Cir. 2004)

      Finally, Islam’s documentary evidence further undermined

his claim.      See 8 U.S.C. § 1158(b)(1)(B)(iii); Biao Yang v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (“An applicant’s

failure to corroborate his . . . testimony may bear on

                                      5
credibility, because the absence of corroboration in general

makes an applicant unable to rehabilitate testimony that has

already been called into question”).               Islam’s testimony was

inconsistent with his mother’s affidavit regarding whether he

was threatened while in Dhaka.            Islam’s statement about when

he became an organizing secretary for the BNP was inconsistent

with    his    original   letter     from   the    party.       And    Islam’s

testimony was inconsistent with a witness affidavit regarding

whether the witness rescued him from an attack.                 Furthermore,

the IJ reasonably gave these documents limited weight as the

authors were not available for cross-examination.                     See Y.C.

v.   Holder,    741 F.3d 324,    332,   334    (2d   Cir.    2013)    (“We

generally defer to the agency’s evaluation of the weight to

be afforded an applicant’s documentary evidence.”); Matter of

H-L-H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (BIA 2010),

overruled on other grounds by Hui Lin Huang v. Holder, 677
F.3d 130 (2d Cir. 2012).

       Given    these     multiple     inconsistencies,          substantial

evidence supports the adverse credibility determination here.

See Xiu Xia Lin, 534 F.3d at 167.                 Because Islam’s claims

were all based on the same factual predicate, the adverse

                                      6
credibility    determination    is    dispositive   of    asylum,

withholding   of   removal,   and   CAT   relief.   See   Paul   v.

Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.    Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                               FOR THE COURT:
                               Catherine O’Hagan Wolfe,
                               Clerk of Court




                                7